[ex101desimone001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is made as of the
5th day of May, 2015 (the “Effective Date”), between Borderfree, Inc., a
Delaware corporation (the “Company”), and Michael A. DeSimone (the “Executive”).
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein. NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows: 1. Employment. (a) Term. The Company hereby employs the Executive, and
the Executive hereby accepts such employment on the terms set forth herein
commencing as of the Effective Date and continuing until terminated in
accordance with the provisions of Section 3 (the “Term”). (b) Position and
Duties. During the Term, the Executive shall serve as the Chief Executive
Officer of the Company and shall have responsibilities and duties consistent
with such position as well as such additional duties as may from time to time be
prescribed by the Board of Directors of the Company (the “Board”). The Executive
shall devote his full working time and efforts to the business and affairs of
the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, with the approval of the Board, or engage in religious,
charitable or other community activities as long as such services and activities
are disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement. (c) Work
Location. During the Term, the Executive’s primary work location will be at the
Company’s headquarters in New York, New York. 2. Compensation and Related
Matters. (a) Base Salary. During the Term, the Executive’s annual base salary
shall be five hundred fifty thousand dollars ($550,000). The base salary rate in
effect at any given time is referred to herein as “Base Salary.” The Base Salary
shall be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives. (b) Discretionary Bonus. During the Term, the
Executive shall be eligible to receive an annual bonus as determined in the sole
discretion of the Board or the Compensation Committee. The Executive’s target
annual bonus shall be fifty percent (50%) of his Base Salary. To earn an annual
bonus, the Executive must be employed by the Company on the day such bonus is
paid.



--------------------------------------------------------------------------------



 
[ex101desimone002.jpg]
2 (c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers. (d)
Other Benefits. During the Term, the Executive shall be eligible to participate
in or receive benefits under the Company’s employee benefit plans in effect from
time to time, subject to the terms of such plans. (e) Vacations. During the
Term, the Executive shall also be entitled to all paid time off and paid
holidays given by the Company to its executives. 3. Termination. During the
Term, the Executive’s employment hereunder may be terminated without any breach
of this Agreement under the following circumstances: (a) Death. The Executive’s
employment hereunder shall terminate upon his death. (b) Disability. The Company
may terminate the Executive’s employment if he is disabled and unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of
120 days (which need not be consecutive) in any 12-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq. (c) Termination by Company for Cause. The Company may
terminate the Executive’s employment hereunder for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) conduct by the Executive constituting a
material act of misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates; (ii) the commission by the
Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued non-performance by the Executive of his duties hereunder (other than
by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the



--------------------------------------------------------------------------------



 
[ex101desimone003.jpg]
3 Board; (iv) a breach by the Executive of any of the provisions contained in
Section 7 of this Agreement; (v) a material violation by the Executive of the
Company’s written employment policies; or (vi) failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Board to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation. (d) Termination Without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause. (e) Termination by the Executive. The
Executive may terminate his employment hereunder at any time for any reason,
including but not limited to Good Reason. For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) a material diminution in the Executive’s responsibilities, authority
or duties; (ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior executives of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Chairman of the Board in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred. (f) Notice of Termination. Except for termination as
specified in Section 3(a), any termination of the Executive’s employment by the
Company or any such termination by the Executive shall be communicated by
written Notice of Termination to the other party hereto. Any Notice of
Termination by the Executive shall be delivered to the Chairman of the Board.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon. (g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date of termination noted in
the Notice of Termination; (iv) if the Executive’s employment is terminated by
the Executive under Section 3(e) without Good Reason, 30 days after the date on
which a



--------------------------------------------------------------------------------



 
[ex101desimone004.jpg]
4 Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Chairman of the Board, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement. 4. Compensation Upon
Termination. (a) Termination Generally. If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(c) of this Agreement); and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”). (b) Termination by the Company Without
Cause or by the Executive with Good Reason. During the Term, if the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d), or the Executive terminates his employment for Good Reason as provided in
Section 3(e), then the Company shall pay the Executive his Accrued Benefit. In
addition, subject to the Executive signing a mutual separation and general
release agreement that contains mutual releases of any and all claims and where
the Executive agrees not to make any disparaging remarks about the Company (the
“Separation and General Release Agreement”), the Separation and General Release
Agreement becoming irrevocable and the Executive not breaching any of his
post-employment contractual obligations to the Company: (i) the Company shall
pay the Executive an amount equal to the Executive’s then current annual Base
Salary (the “Severance Amount”); and (ii) all stock options and other
stock-based awards, if any, held by the Executive shall continue to vest as if
the Executive had remained employed by the Company for an additional twelve (12)
months following the Date of Termination; and (iii) if the Executive was
participating in the Company’s group health plan immediately prior to the Date
of Termination and elects COBRA health continuation, then for the first twelve
(12) months of COBRA health continuation, the Executive’s premium payment shall
be at the same rate that he would have paid for health insurance had he remained
as an active employee; and (iv) the amounts payable under this Section 4(b)
shall be paid out in substantially equal installments in accordance with the
Company’s payroll practice over twelve (12) months commencing within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the Severance
Amount shall begin to be paid in the second calendar year by the last day of
such 60-day period; provided, further, that the initial payment shall



--------------------------------------------------------------------------------



 
[ex101desimone005.jpg]
5 include a catch-up payment to cover amounts retroactive to the day immediately
following the Date of Termination. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A- 2(b)(2). 5. Change of Control Benefits. (a) Accelerated Vesting.
If during the Term the Company experiences a “Change of Control,” then
notwithstanding anything to the contrary in any applicable option agreement or
stock-based award agreement, all stock options and other stock-based awards held
by the Executive shall immediately accelerate and become fully exercisable or
nonforfeitable as of the Change of Control. (b) Additional Limitation. (i)
Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). (ii) For purposes of
this Section 5(b), the “After Tax Amount” means the amount of the Aggregate
Payments less all federal, state, and local income, excise and employment taxes
imposed on the Executive as a result of the Executive’s receipt of the Aggregate
Payments. For purposes of determining the After Tax Amount, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.



--------------------------------------------------------------------------------



 
[ex101desimone006.jpg]
6 (iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. (c) Definition of Change of Control. For purposes of this
Agreement, a “Change of Control” will occur upon the consummation of (i) the
dissolution or liquidation of the Company, (ii) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an unrelated person
or entity, (iii) a merger, reorganization or consolidation involving the Company
in which the shares of voting stock of the Company outstanding immediately prior
to such transaction represent or are converted into or exchanged for securities
of the surviving or resulting entity immediately upon completion of such
transaction which represent less than 50 percent of the outstanding voting power
of such surviving or resulting entity, (iv) the acquisition of all or a majority
of the outstanding voting stock of the Company in a single transaction or a
series of related transactions by a person, entity, group of persons or group of
entities, or (v) any other acquisition of the business of the Company, as
determined by the Board; provided, however, that the Company’s initial public
offering, any subsequent public offering or another capital raising event, or a
merger effected solely to change the Company’s domicile shall not constitute a
“Change of Control.” 6. Section 409A. (a) Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Code, the Company determines
that the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation otherwise
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six months and one day after the Executive’s
separation from service, or (ii) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. (b) All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other



--------------------------------------------------------------------------------



 
[ex101desimone007.jpg]
7 taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses). Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. (c) To the extent that
any payment or benefit described in this Agreement constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Executive’s termination of
employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). (d) The
parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. (e) The Company makes no representation or warranty and shall have
no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section. 7. Confidential Information, Noncompetition and Cooperation. (a)
Confidential Information. As used in this Agreement, “Confidential Information”
means information belonging to the Company which is of value to the Company in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Company. Confidential Information
includes, without limitation: (i) the identity of any current or prospective
customers, clients, suppliers or vendors; (ii) information relating to the
business, products, affairs and finances of the Company, for the time being
confidential to it; (iii) technical data and know-how relating to the business
of the Company; (iv) any information relating to the Company’s technology,
marketing and business plans or strategies; (v) any non-public management
accounting and other similar financial information that would typically be
included in the financial statements of the Company,



--------------------------------------------------------------------------------



 
[ex101desimone008.jpg]
8 including, without limitation, the amount of the assets, liabilities, net
worth, revenues or net income; (vi) names and addresses of any of the Company’s
customers, clients, suppliers, vendors and employees, and details of any
independent contractor or agency arrangements of the Company; (vii) non-public
information relating to legal and professional dealings, real property, tangible
property, finances, business, and investment activities, and other personal
affairs of the Company; (viii) any and all books, notes, memoranda, records,
correspondence, documents, computer and other discs and tapes, data listings,
codes, designs, drawings and other documents and materials (whether made or
created by the Executive or otherwise) relating to the business of the Company
or any of its principals; and (ix) any other non-public information gained in
the course of the Executive’s employment with the Company that could reasonably
be expected to prove harmful to the Company if disclosed to third parties,
including without limitation, any information that could be reasonably expected
to aid a competitor or potential competitor of the Company. For purposes of this
Agreement, Confidential Information shall not include information in the public
domain, unless due to breach of the Executive’s duties under Section 7(b). (b)
Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Executive’s duties to the Company. (c)
Property. All documents, records, data, apparatus, equipment and other physical
property, whether or not pertaining to Confidential Information, which are
furnished to the Executive by the Company or are produced by the Executive in
connection with the Executive’s employment will be and remain the sole property
of the Company. The Executive will return to the Company all such materials and
property as and when requested by the Company. In any event, the Executive will
return all such materials and property immediately upon termination of the
Executive’s employment for any reason. The Executive will not retain with the
Executive any such material or property or any copies thereof after such
termination. (d) Noncompetition and Nonsolicitation. During the Executive’s
employment with the Company and for twelve (12) months thereafter, regardless of
the reason for the termination, the Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
attempting to employ, recruiting, hiring or otherwise soliciting, inducing or
influencing



--------------------------------------------------------------------------------



 
[ex101desimone009.jpg]
9 any person to leave employment with the Company (other than through a general
solicitation not aimed at the Company or any specific employees in the Company);
and (iii) will refrain from soliciting or encouraging any customer or supplier
to terminate or otherwise modify adversely its business relationship with the
Company. The Executive understands that the restrictions set forth in this
Section 7(d) are intended to protect the Company’s interest in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. For purposes of this Agreement, the term “Competing Business”
shall mean a business located in any country in which the Company has a hub
location (for its logistics facilities) or an office and which is competitive
with any business which the Company or any of its affiliates conducts at any
time during the employment of the Executive or during the payment to the
Executive of any portion of the Severance Amount. Notwithstanding the foregoing,
the Executive may own up to one percent (1%) of the outstanding stock of a
publicly held corporation which constitutes or is affiliated with a Competing
Business. (e) Work Product. As used in this Agreement, the term “Work Product”
means all inventions, innovations, improvements, technical information, systems,
software developments, methods, designs, analyses, drawings, reports, service
marks, trademarks, trade names, logos and all similar or related information
(whether patentable or unpatentable, copyrightable, registerable as a trademark,
reduced to writing, or otherwise) which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are or were conceived, developed or
made by the Executive (whether or not during usual business hours, whether or
not by the use of the facilities of the Company or any of its affiliates, and
whether or not alone or in conjunction with any other person) while employed by
the Company together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing. All Work
Product that the Executive may discover, invent or originate during the Term
shall be the exclusive property of the Company, and its affiliates, as
applicable, and the Executive hereby assigns all of the Executive’s right, title
and interest in and to such Work Product to the Company or its applicable
affiliate, including all intellectual property rights therein. The Executive
shall promptly disclose all Work Product to the Company, shall execute at the
request of the Company any assignments or other documents the Company may deem
necessary to protect or perfect its (or any of its affiliate’s, as applicable)
rights therein, and shall assist the Company, at the Company’s expense, in
obtaining, defending and enforcing the Company’s (or any of its affiliate’s, as
applicable) rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect the Company’s (and any of
its affiliate’s, as applicable) rights to any Work Product. (f) Litigation and
Regulatory Cooperation. During and after the Executive’s employment, the
Executive shall cooperate fully with the Company in the defense or prosecution
of any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall



--------------------------------------------------------------------------------



 
[ex101desimone010.jpg]
10 cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company. The Company shall reimburse the
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of obligations pursuant to this Section 7(f). (g)
Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company. 8.
Arbitration of Disputes. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof or otherwise arising out of the Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in New York, New York in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This Section 8 shall be specifically enforceable. Notwithstanding the
foregoing, this Section 8 shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this Section 8. 9. Consent to Jurisdiction. To the extent
that any court action is permitted consistent with or to enforce Section 8 of
this Agreement, the parties hereby consent to the jurisdiction of the Supreme
Court of New York (New York County) and the United States District Court for the
Southern District of New York. Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process. 10. Integration. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties concerning
such subject matter other than any agreement(s) the Executive may have regarding
post-employment obligations to the Company which are more favorable to the
Company than those reflected herein and any such agreement(s) are hereby
incorporated by reference, as applicable.



--------------------------------------------------------------------------------



 
[ex101desimone011.jpg]
11 11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law. 12. Successor to the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. In the event of the Executive’s death after his termination of
employment but prior to the completion by the Company of all payments due him
under this Agreement, the Company shall continue such payments to the
Executive’s beneficiary designated in writing to the Company prior to his death
(or to his estate, if the Executive fails to make such designation). 13.
Successor to Company. This Agreement shall inure to the benefit of and be
enforceable by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. 14. Enforceability. If any portion or provision of this
Agreement (including, without limitation, any portion or provision of any
section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law. 15. Survival.
The provisions of this Agreement shall survive the termination of this Agreement
and/or the termination of the Executive’s employment to the extent necessary to
effectuate the terms contained herein. 16. Waiver. No waiver of any provision
hereof shall be effective unless made in writing and signed by the waiving
party. The failure of any party to require the performance of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach. 17. Notices. Any
notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to the Executive at the last
address the Executive has filed in writing with the Company or, in the case of
the Company, to the Chairman of the Board. 18. Amendment. This Agreement may be
amended or modified only by a written instrument signed by the Executive and by
a duly authorized representative of the Company. 19. Governing Law. This is a
New York contract and shall be construed under and be governed in all respects
by the laws of the State of New York, without giving effect to the conflict of
laws principles of such state. With respect to any disputes concerning federal
law, such disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the Second
Circuit.



--------------------------------------------------------------------------------



 
[ex101desimone012.jpg]
12 20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document. In addition, a PDF or facsimile of a signature shall be deemed an
original. IN WITNESS WHEREOF, the parties have executed this Agreement effective
on the date and year first above written. BORDERFREE, INC. s/ Edwin Neumann By:
Edwin Neumann Its: CFO /s/ Michael A. DeSimone Michael A. DeSimone



--------------------------------------------------------------------------------



 